Exhibit 10.1

 

SEVENTH AMENDMENT

TO

NOTE AND WARRANT PURCHASE AGREEMENT

 

THIS SEVENTH AMENDMENT TO NOTE AND WARRANT PURCHASE AGREEMENT (this “Amendment”)
is made and entered into as of January 31, 2011 by and among TECHNISCAN, INC.,
(the “Issuer”), BIOTEX PHARMA INVESTMENTS, LLC (the “Lead Investor”) DANAL
INTERNATIONAL TRADING CORP.  (“Danal”) and MICHAEL JANDERNOA, CARL JANDERNOA AND
KENNETH HUNGERFORD II (the “New First Lien Investors”).

 

R E C I T A L S:

 

WHEREAS, the Issuer and the Lead Investor desire to revise that certain Note and
Warrant Purchase Agreement dated March 30, 2010 entered into by and among the
Issuer, the Lead Investor, and the other investors listed on Exhibit A thereto,
as amended pursuant to that certain Amendment to Note and Warrant Purchase
Agreement dated as of May 19, 2010, that certain Second Amendment to Note and
Warrant Purchase Agreement dated as of September 30, 2010, that certain Third
Amendment to Note and Warrant Purchase Agreement dated as of October 5, 2010,
that certain Fourth Amendment to Note and Warrant Purchase Agreement dated as of
October 13, 2010, that certain Fifth Amendment to Note and Warrant Purchase
Agreement dated as of October 28, 2010, and that certain Sixth Amendment to Note
and Warrant Purchase Agreement dated as of November 12, 2010 (collectively, the
“Agreement”).

 

NOW, THEREFORE, in consideration of the foregoing and the mutual benefits to be
derived from this Amendment, the parties hereto hereby agree as follows:

 

1.             Amendment of the Agreement.  Pursuant to Section 7.3 of the
Agreement, and solely for the purpose of paying $229,437 to Lead Investor and
$45,563 to Danal:

 

(a)          Section 1.1 of the Agreement is hereby amended by replacing the
figure “$200,000” in the fifth line with the phrase “$432,982 (after giving
effect to the partial repayment of the First Lien Notes held by Danal
International Trading Corp. (“Danal”) pursuant to the Seventh Amendment to Note
and Warrant Purchase Agreement dated as of January 31, 2011 among the Issuer,
the Lead Investor and Danal).”

 

(b)          Exhibit A to the Agreement is hereby amended by adding Michael
Jandernoa ($150,000/55,971 warrants), Carl Jandernoa ($25,000/9,329) and Kenneth
Hungerford II ($100,000/37,314 warrants) as First Lien Investors with the
forgoing stated investment amounts and warrants.

 

2.             Extension of Maturity of First Lien Notes.  Contingent upon the
payment to them by the Issuer, no later than January 31, 2011, of the amounts
specified in Section 1 above, the Lead Investor and Danal hereby exercise their
options pursuant to Section 3 of each of the First Lien Notes (as defined in the
Agreement) to extend the maturity of the First Lien Notes to April 15, 2011. 
The Issuer acknowledges such exercise and confirms that the common stock and
common stock warrants to which the Lead Investor and Danal are entitled upon
such exercise pursuant to the respective Participation Agreements will be issued
to them simultaneously herewith.

 

3.             Form of Additional First Lien Notes.  Notwithstanding anything to
the contrary set forth in the Agreement, the First Lien Notes to be issued to
the New First Lien Investors shall be in the form of the existing First Lien
Note held by the Lead Investor, as amended to date, and shall have an initial
maturity of April 15, 2011.

 

4.             Acknowledgment of Agreement.  The New First Lien Investors
acknowledge and agree to be bound by the Agreement, including without limitation
Section 7.16 thereof.

 

5.             Continued Effect of the Agreement.  All provisions of the
Agreement, except as modified by this Amendment, shall remain in full force and
effect and are reaffirmed.  Other than as stated in this Amendment, this
Amendment shall not operate as a waiver of any condition or obligation imposed
on the parties under the Agreement.

 

--------------------------------------------------------------------------------


 

6.             Interpretation of Amendment.  In the event of any conflict,
inconsistency, or incongruity between any provision of this Amendment and any
provision of the Agreement, the provisions of this Amendment shall govern and
control.

 

7.             Counterparts.  This Amendment may be executed in any number of
counterparts, each of which shall be deemed an original, and all of which
together shall constitute one and the same agreement.  A facsimile or e-mailed
“.pdf” data file copy of an original written signature shall be deemed to have
the same effect as an original written signature.

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first set forth above.

 

TECHNISCAN, INC.

BIOTEX PHARMA INVESTMENTS, LLC

 

 

 

 

 

 

By:

/s/ David C. Robinson

 

By:

/s/ Robert Kessler

 

David C. Robinson

 

Robert Kessler

 

Chief Executive Officer

 

Member

 

 

 

DANAL INTERNATIONAL TRADING CORP.

 

 

 

 

 

 

 

 

By:

/s/ Viktor Kordash

 

 

 

 

Viktor Kordash

 

 

 

 

 

 

 

 

 

/s/ Michael Jandernoa

 

 

 

Michael Jandernoa

 

 

 

 

 

 

 

 

 

/s/ Carl Jandernoa

 

 

 

CarlJandernoa

 

 

 

 

 

 

 

 

 

/s/ Kenneth G. Hungerford II

 

 

 

Kenneth G. Hungerford II

 

 

 

 

2

--------------------------------------------------------------------------------